Case: 16-50370      Document: 00513779952         Page: 1    Date Filed: 12/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-50370                                 FILED
                                  Summary Calendar                       December 1, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JOSE DOLORES AMBRIZ-RODRIGUEZ,

                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-2069-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Jose Ambriz-Rodriguez pleaded guilty of illegal reentry after removal in
violation of 8 U.S.C. § 1326 and was sentenced, within the applicable guideline
range, to forty-six months of imprisonment. He challenges the substantive


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50370     Document: 00513779952     Page: 2   Date Filed: 12/01/2016


                                  No. 16-50370

reasonableness of the sentence, claiming that it is greater than necessary to
achieve the sentencing goals of 18 U.S.C. § 3553(a).

      We review substantive reasonableness under an abuse-of-discretion
standard. See Gall v. United States, 552 U.S. 38, 51 (2007). A sentence within
the guidelines is entitled to a presumption of reasonableness. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). “The presumption is rebut-
ted only upon a showing that the sentence does not account for a factor that
should receive significant weight, it gives significant weight to an irrelevant or
improper factor, or it represents a clear error of judgment in balancing sentenc-
ing factors.” Id. As Ambriz-Rodriguez concedes, his theory that the presump-
tion should not apply is foreclosed. See United States v. Mondragon-Santiago,
564 F.3d 357, 366 (5th Cir. 2009).

      We have repeatedly rejected arguments that a sentence is unreasonable
because U.S.S.G. § 2L1.2 is not based on empirical data or effectively double-
counts prior offenses. See United States v. Duarte, 569 F.3d 528, 529–31 (5th
Cir. 2009). Although Section 2L1.2 was recently amended, Ambriz-Rodriguez
has not shown that the district court erred by applying the version of the guide-
lines in effect at the time of sentencing. See United States v. Kimler, 167 F.3d
889, 893 (5th Cir. 1999); U.S.S.G. § 1B1.11(a). Finally, the record reflects that
the court heard and considered Ambriz-Rodriguez’s contentions regarding his
history and characteristics, the need for deterrence, and his benign motive for
reentry; his repetition of those arguments on appeal amounts to only a dis-
agreement with the sentence and fails to rebut the presumption of reasonable-
ness. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010); United
States v. Gomez-Herrera, 523 F.3d 554, 565–66 (5th Cir. 2008).

      The judgment of sentence is AFFIRMED.



                                        2